1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   EDWARD BOWDEN,                         No. 2:18-cv-2062 WBS AC
13                 Plaintiff,

14       v.                                 ORDER RE: DEFENDANT ROSA
                                            JUNQUEIRO’S MOTION TO DISMISS
15   STATE OF CALIFORNIA; CALIFORNIA
     DEPARTMENT OF CORRECTIONS AND
16   REHABILTIATION; COUNTY OF SAN
     JOAQUIN; SAN JOAQUIN COUNTY
17   SHERIFF’S OFFICE; ROSA
     JUNQUEIRO, in her individual and
18   official capacity; and DOES 1 to
     100, in their individual and
19   official capacity,

20                 Defendants.

21

22                               ----oo0oo----

23            Plaintiff Edward Bowden brought this civil rights
24   action against various entities and officials of the state of
25   California.   Before the court is defendant Rosa Junqueiro’s
26   Motion to Dismiss plaintiff’s complaint.     (Docket No. 18.)
27   Despite being contacted by the courtroom deputy and being asked
28
                                        1
1    for a response, plaintiff’s counsel has not filed an opposition

2    to this motion or requested a continuance.       Accordingly, the

3    court decides the motion without a hearing.       See Local Rule

4    230(c) (“No party will be entitled to be heard in opposition to a

5    motion at oral arguments if opposition to the motion has not been

6    timely filed by that party.”).

7             On February 18, 2016, plaintiff was transported to

8    Manteca, California to attend court proceedings.      (Compl. ¶ 22

9    (Docket No. 1-1).)     Plaintiff alleges that, after his

10   proceedings, he was left in the courthouse’s holding cell for

11   almost eight hours and, during that time, he could not properly

12   use his catheter.     (See id. ¶¶ 31-34.)    Plaintiff claims that

13   once he returned to his California Department of Corrections and

14   Rehabilitation facility in Tracy, California, he noticed that his

15   urine was bright red.     (Id. ¶¶ 40-42.)    Plaintiff states that

16   over the next eleven days, he continued to have bleeding, urinary

17   canal blockage, diarrhea, painful urination, night sweats,

18   chills, and a fever.     (Id. ¶ 45.)    He contends that defendants,

19   by placing him in unsanitary conditions and denying his request

20   to self-catheterize, caused his injuries and violated his Eighth
21   Amendment rights.     (Id. ¶¶ 56-57.)

22            Plaintiff filed this action in San Joaquin Superior

23   Court on March 16, 2017.     On June 27, 2018, plaintiff served the

24   complaint on the Clerk of the Board of Supervisors.      Defendants

25   removed plaintiff’s lawsuit to this court on July 27, 2018.

26   (Docket No. 1.)     Defendant Rosa Junqueiro, an employee in the
27   Manteca Courthouse, now moves to dismiss the complaint against

28   her in full.
                                        2
1                On a Rule 12(b)(6) motion, the inquiry before the court

2    is whether, accepting the allegations in the complaint as true

3    and drawing all reasonable inferences in the plaintiff’s favor,

4    the plaintiff has stated a claim to relief that is plausible on

5    its face.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        “The

6    plausibility standard is not akin to a ‘probability requirement,’

7    but it asks for more than a sheer possibility that a defendant

8    has acted unlawfully.”     Id.   “A claim has facial plausibility

9    when the plaintiff pleads factual content that allows the court

10   to draw the reasonable inference that the defendant is liable for

11   the misconduct alleged.”    Id.    A complaint that offers mere

12   “labels and conclusions” will not survive a motion to dismiss.

13   Id. (citations and quotations omitted).

14               Plaintiff merely asserts that Junqueiro, as the

15   purported “CEO” of the Manteca Courthouse, is responsible for the

16   conduct alleged in his general allegations.      (See Compl. ¶¶ 8,

17   75.)   A complaint will not survive a motion to dismiss, however,

18   if it “tenders naked assertions devoid of further factual

19   enhancement.”    Iqbal, 556 U.S. at 678.    Such is the case here.

20   Plaintiff does not explain how he knows that Junqueiro
21   participated in the offending conduct.      The lack of any facts

22   alleging specific wrongful conduct by this defendant is fatal to

23   every single one of plaintiffs’ claims against her.      To properly

24   allege his 42 U.S.C. § 1983 claims, plaintiff must show that

25   Junqueiro “personally played a role in violating the

26   Constitution.”    See Hines v. Youseff, 914 F.3d 1218, 1228 (9th
27   Cir. 2019).     Similarly, plaintiff’s singular allegation of a

28   conspiracy is insufficient to plead the existence of one.         See
                                         3
1    Holgate v. Baldwin, 425 F.3d 671, 676-77 (9th Cir. 2005); see

2    also Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 626

3    (9th Cir. 1988) (stating that a 42 U.S.C. § 1986 claim fails if

4    the plaintiff cannot properly allege the existence of a

5    conspiracy under 42 U.S.C. § 1985).      Finally, plaintiff cannot

6    sustain any of his state law claims against Junqueiro.      Every

7    single one of them requires that plaintiff detail culpable acts

8    or omissions on part of this defendant.      See Sanwal v. Cty. of

9    Sacramento, No. 2:11-CV-0187 JAM KJN, 2011 WL 2559388, at *10

10   (E.D. Cal. June 27, 2011) (finding that the lack of any factual

11   allegations describing the involvement of the defendant in the

12   offending conduct rendered the plaintiff’s state law tort claims

13   deficient).

14             Accordingly, the court will dismiss plaintiff’s claims

15   against Junqueiro.1

16             IT IS THEREFORE ORDERED that Rosa Junqueiro’s Motion to

17   Dismiss plaintiff’s complaint (Docket No. 18) be, and the same

18   hereby is, GRANTED.      Because plaintiff has not requested leave to

19   amend his complaint, nor suggested that he can cure the above

20   defects by amendment, the court will not sua sponte grant him
21   leave to do so.   This action is accordingly DISMISSED WITH

22   PREJUDICE as against defendant Rosa Junqueiro.

23   Dated:   June 26, 2019

24

25

26
27        1    Because the court dismisses these claims under Rule
     12(b)(6), the court does not address any of the other grounds put
28   forth in defendant’s motion.
                                     4
